Citation Nr: 1212789	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-17 151	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with spinal stenosis/osteoarthritis L5-S1 status post laminectomy.

3.  Entitlement to an initial rating in excess of 10 percent for status post cervical fusion.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) claimed as acid reflux.

5.  Entitlement to an initial compensable rating for residuals of left knee arthroscopy.

6.  Entitlement to an initial compensable rating for a fractured coccyx.

7.  Entitlement to an initial compensable rating for onychomycosis of both feet.

8.  Entitlement to service connection for a right shoulder disorder. 

9.  Entitlement to service connection for arthritis of both hands.

10.  Entitlement to service connection for a left shoulder disorder.

11.  Entitlement to service connection for a bilateral hip disorder.

12.  Entitlement to service connection for a right knee disorder.

13.  Entitlement to service connection for a deviated nasal septum.

14.  Entitlement to service connection for hemorrhoids.

15.  Entitlement to service connection for a left testicle disability.

16.  Entitlement to service connection for residuals of pneumonia/spot on the lung.

17.  Entitlement to service connection for arthritis of both feet.

18.  Entitlement to service connection for allergy to deodorant. 

19.  Entitlement to service connection for bilateral hearing loss.

20.  Entitlement to service connection for tinnitus.

21.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972 and from April 1988 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and from a January 2008 decision of the RO in Waco, Texas.

The May 2005 rating decision adjudicated 32 issues.  On an April 2006 notice of disagreement the Veteran disagreed with all 32 issues.  Although a number of these issues have not been the subject of a statement of the case, the Board notes that a June 2010 report of contact with the Veteran's representative, as well as an August 2011 statement from the Veteran, indicate that the Veteran is not interested in pursuing the issues that were not included in a statement of the case.  Accordingly, a remand for issuance of a statement of the case on these former issues is not indicated.   

The issues of increased ratings for lumbar spine, cervical spine, GERD, left knee, fractured coccyx, and onychomycosis of the feet disabilities; the issue of TDIU; and the issues of service connection for a right shoulder disorder, a right knee disorder, residuals of pneumonia/spot on the lung, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011 the Veteran submitted a statement withdrawing his appeal for an increased rating for asthma and withdrawing his appeals for service connection for bilateral hand arthritis, a left shoulder disorder, a deviated nasal septum, hemorrhoids, a left testicle disability, arthritis of both feet, and an allergy to deodorant. 

2.  The Veteran does not have a current disability of either hip that is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for asthma and with respect to the appeals for service connection for bilateral hand arthritis, a left shoulder disorder, a deviated nasal septum, hemorrhoids, a left testicle disability, arthritis of both feet, and an allergy to deodorant.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In an August 2011 VA Form 21-4138 the Veteran withdrew his appeal for an increased rating for asthma and withdrew his appeals for service connection for bilateral hand arthritis, a left shoulder disorder, a deviated nasal septum, hemorrhoids, a left testicle disability, arthritis of both feet, and an allergy to deodorant.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and these appeals are dismissed.

II.  Bilateral Hip Disorder

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In May 2007, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). The May 2007 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records from the Veteran's most recent period of service, his VA medical records, and his private medical records.  The Veteran has been provided a VA medical examination.  The Veteran has been provided a hearing before a Veterans Law Judge.  The Veteran has not asserted that there are any additional records pertinent to his bilateral hip disorder claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  As explained below, the Veteran does not have any current hip disability and thus the absence from the record of the Veteran's service treatment records from his first period of service is not prejudicial to this claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's bilateral hip claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The service treatment records contain numerous complaints of hip pain.  When the Veteran complained of hip pain in June 1990 and in October 1997 the diagnoses were low back strain, and no hip disability was diagnosed.  In September 2000 the Veteran had good range of motion of the hips and the examiner was not able to reproduce the pain.  The diagnosis was bilateral hip pain.  The September 2000 examiner stated that x-rays of the Veteran's hips were normal.  In April 2003 the Veteran was seen for bronchitis.  This service treatment record noted hip osteoarthritis.   

The Veteran testified at his hearing that he thought that he has a hip disability that is related to his (service-connected) back and neck disorders.

The post service medical records do not reveal any hip disability.  On VA examination in July 2008 the examiner noted that the Veteran had significant back pain when trying to lie down on the examination table for the hip examination.  Both hips had full, pain free, active and passive range of motion.  Moving the hips around also put extra stress on the back, causing some increase of back pain.  Repetitive motion of both hips was done and there was no pain, loss of motion, weakness, fatigability, or incoordination of the hips.  X-rays of the Veteran's hips were normal.  The VA examiner stated that there was no intrinsic hip pathology, that both hips had a normal examination.  He noted that when the patient was asked to point where his hips hurt he put his hand on the lumbar spine.  

The Board recognizes that when examined for bronchitis in service the Veteran was noted to have hip osteoarthritis.  However, the Board does not find this medical record to carry significant probative weight.  The diagnosis was made when examined for a respiratory disability and not for an orthopedic disability.  Of more probative weight are the service treatment records showing that the Veteran was examined specifically for his hip complaints and the examiners found no hip disability.  X-rays of the hips performed during and after service both confirm that the Veteran does not have osteoarthritis of the hips.  As noted above, the July 2008 VA examiner indicated that the Veteran has no current disability of the hips.  As pointed out by the July 2008 VA examiner, when asked about the pain, the Veteran pointed to his lumbar spine, not his hips.  Even if the Veteran actually had some pain of the hips, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case the preponderance of the evidence indicates that the Veteran does not have any current disability of the hips.  Accordingly, service connection for a bilateral hip disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

The Veteran contends he has a current disorder of the bilateral hips.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for a bilateral hip disability, as a current disability of the hips for which service connection may be granted has not been demonstrated.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The appeal for an initial rating in excess of 30 percent for asthma is dismissed.

The appeal for service connection for arthritis of both hands is dismissed.

The appeal for service connection for a left shoulder disorder is dismissed.

The appeal for service connection for a deviated nasal septum is dismissed.

The appeal for service connection for hemorrhoids is dismissed.

The appeal for service connection for a left testicle disability is dismissed.

The appeal for service connection for arthritis of both feet is dismissed.

The appeal for service connection for allergy to deodorant is dismissed. 

Entitlement to service connection for a bilateral hip disorder is denied.


REMAND

At his August 2011 hearing, the Veteran testified that his back, neck, GERD, left knee, fractured coccyx, and onychomycosis of the feet disabilities had increased in severity since the most recent VA examinations which were performed to determine the severity of these disabilities.  The most recent VA examinations regarding these disabilities were performed in September and October 2007.  The Veteran is entitled to a new VA examination where there is evidence that a condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided new VA examinations to determine the current severity of these disabilities. 

The Veteran seeks service connection for a right shoulder disability.  The service treatment records reveal many complaints of right shoulder pain.  A July 2008 VA examiner provided a diagnosis of right shoulder impingement syndrome.  The July 2008 VA examiner provided no opinion as to whether any current right shoulder disability is related to the Veteran's right shoulder complaints in service.  Accordingly, a new VA examination of the right shoulder, with opinion, should be obtained.

The Veteran seeks service connection for a right knee disorder.  The service treatment records contain numerous complaints of right knee pain.  The July 2008 VA examination report contains a diagnosis of chondromalacia and degenerative joint disease of the right knee.  The July 2008 VA examiner provided no opinion as to whether any current right knee disability is related to the Veteran's right knee complaints in service.  Accordingly, a new VA examination of the right knee, with opinion, should be obtained.

The service treatment records confirm that the Veteran had pneumonia during service.  They also confirm that the Veteran was found to have a lesion on his lung during service.  It is not clear from the post service medical records whether or not the Veteran has additional respiratory disability other than his service-connected asthma, and if so, whether such is related to the lung pneumonia/lesion shown during service.  A VA medical examination and medical opinion should be obtained regarding whether the Veteran has any respiratory disability, other than asthma, that is related to the pneumonia/lesion of the lungs shown during service.

The service treatment records from April 1988 to March 2004 confirm that the Veteran had bilateral hearing loss while in service.  The Veteran has not been provided a VA audiological examination since discharge from service and he currently wears hearing aids.  The Veteran must be provided a VA audiological examination in order to confirm bilateral hearing loss and in order to obtain an opinion as to whether the Veteran has current bilateral hearing loss that was incurred in, or aggravated by, service.  The audiological examiner should also opine whether any current tinnitus is related to service.

Finally, the Veteran has also asserted that he is entitled to a TDIU as he is unemployable due to his service-connected disabilities.  The Board finds that the Veteran's claim for a TDIU cannot be addressed prior to adjudication of his claims for increased ratings.  These issues are inextricably intertwined, and therefore will be addressed together on remand.  See Harris v. Derwinski, 1. Vet. App. 180 (1991). 

The record does not contain the Veteran's service treatment records from his first period of service, and there is no indication that the service treatment records from this period, from January 1968 to January 1972, have ever been requested.  These records should be obtained if possible.  

The Veteran reported post-service treatment at Huguley Hospital.  Although the Veteran testified that he submitted records of his treatment at Huguley, it is not clear from the record that all such records have been obtained.  These records should be requested.  

The Veteran's updated VA medical records, dated from August 2007 to present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from his period of service from January 1968 to January 1972.  If for any reason these records are unobtainable such should be noted in the claims file.

2.  Obtain and associate with the claims file any VA treatment records pertaining to the Veteran dated since August 2007. 

3.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers who have provided him treatment for his claimed disabilities since discharge from service.  The RO should contact all identified providers, including Huguley Hospital, and request a copy of all reports of treatment.  Any authorization necessary for the release of such documents should be obtained. 

4.  When the above actions have been accomplished, afford the Veteran an examination to determine the extent and severity of his lumbar spine and cervical spine disabilities.  The claims files and a copy of this remand should be made available to and be reviewed by the examiner.  The examiner is requested to state whether the Veteran has had incapacitating episodes requiring bed rest due to his lumbar spine or cervical spine disabilities.  If there are incapacitating episodes prescribed by a physician please note the total duration during the past 12 months.  The examiner is also requested to specify whether the Veteran has radiculopathy of any extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve. 

Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the lumbar and cervical spines, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

The examiner should also identify whether or not the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

5.  Afford the Veteran a VA examination to determine the extent and severity of his left knee disability.  The claims folder should be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the Veteran's service-connected left knee disability, including any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

6.  Afford the Veteran a VA examination to determine the extent and severity of his fractured coccyx disability.  The claims folder should be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should specifically describe all symptomatology associated with the Veteran's service-connected fractured coccyx disability

7.  Afford the Veteran an appropriate VA examination to determine the nature, extent, frequency and severity of his GERD.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

8.  Afford the Veteran a VA dermatology examination to determine the nature and current severity of his service-connected skin disability of the feet.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted. 

The examiner should describe the area(s) of the body affected by the skin disorder, to include the percentage of the entire body affected and the percentage of exposed area(s) affected. 

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy such corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior 12 months. 

The examiner should also specify the nature and extent of any scarring caused by the Veteran's service-connected skin disability. 

9.  Afford the Veteran a VA examination of the right shoulder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted including x-rays.  If the examiner finds that the Veteran currently has any disability of the right shoulder, the examiner should provide an opinion as to whether any such disabilities are related to the Veteran's right shoulder complaints during service, including complaints of right shoulder pain in May 1992, August 1994, September 1994, January 2003, February 2003, and May 2003.  The examiner should also provide an opinion as to whether any right shoulder disability is caused or aggravated by any service-connected disability, including the Veteran's cervical spine disability.  A rationale for all opinions should be provided. 

10.  Afford the Veteran a VA examination of the right knee.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted including x-rays.  If the examiner finds that the Veteran currently has any disability of the right knee, the examiner should provide an opinion as to whether it is related to the Veteran's right knee complaints during service, including complaints of right knee pain in December 1997, December 1998, and January 1999.  The examiner should also provide an opinion as to whether any right knee disability is caused or aggravated by any service-connected disability, including the Veteran's left knee and spine disabilities.  A rationale for all opinions should be provided. 
 
11.  Afford the Veteran a VA examination of the lungs.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted.  The examiner should state whether the Veteran currently has any disability of the lungs that is related to the pneumonia the Veteran experienced during service or is related to a lesion first noted on a lung during service.  A rationale for all opinions should be provided. 

12.  Afford the Veteran a VA audiological examination.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  The examiner should provide an opinion as to whether or not the Veteran currently has hearing loss or tinnitus as a result of service.  

If the examiner opines that the Veteran does not have hearing loss as a result of service but that his hearing loss preexisted service, the examiner should be asked to provide an opinion as to the following: 

a.  On the basis of all the evidence of record pertaining to the manifestations of the Veteran's hearing loss disability prior to, during, and subsequent to service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a hearing loss disability prior to his entry onto active duty in April 1988? 

b.  If so, on the basis of all the evidence of record pertaining to the manifestations of the Veteran's hearing loss disability prior to, during, and subsequent to service, is it clear and unmistakable that the Veteran's preexisting hearing loss disability either (1) underwent no increase in severity during service, or (2) that any increase in severity was due to the natural progression of the condition?

c.  Is any current hearing loss disability identified on examination is causally related to any incident of the Veteran's service or to aggravation of any preservice hearing loss disability during service?  A complete rationale for all opinions should be provided. 

13.  Afford the Veteran a VA general medical examination.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education (high school degree, one year of college, and four years of vocational school) and occupational experience, without taking into account his age or any nonservice-connected disabilities.  The examiner should discuss the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain substantially gainful employment.  The claims file should be made available and reviewed by the examiner. 

14.  After completion of the above the RO should review the record and readjudicate each of the issues on appeal, including the inextricably intertwined issue involving entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


